Exhibit 10.11
 
 

--------------------------------------------------------------------------------

 
 
BMW AUTO LEASING LLC,
as Transferor,
BMW VEHICLE LEASE TRUST 2016-2,
as Initial-Secured Party,
CITIBANK, N.A.,
not in its individual capacity but solely as Indenture Trustee
and as Assignee-Secured Party,
and
CITIBANK, N.A.,
as Securities Intermediary
____________________________________

FORM OF CONTROL AGREEMENT
Dated as of October 13, 2016
_____________________________________
                                                                      

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page
 
ARTICLE ONE
DEFINITIONS
1
Section 1.01.
General Definitions
1
Section 1.02.
Incorporation of UCC by Reference
2
ARTICLE TWO
ESTABLISHMENT OF CONTROL OVER SECURITIES ACCOUNTS
3
Section 2.01.
Establishment of Reserve Fund
3
Section 2.02.
“Financial Assets” Election
3
Section 2.03.
Entitlement Orders
3
Section 2.04.
Subordination of Lien; Waiver of Set-Off
3
Section 2.05.
Notice of Adverse Claims
4
ARTICLE THREE
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SECURITIES INTERMEDIARY
4
Section 3.01.
Representations, Warranties and Covenants of the Securities Intermediary
4
ARTICLE FOUR
MISCELLANEOUS
5
Section 4.01.
Choice of Law
5
Section 4.02.
Conflict with other Agreements
5
Section 4.03.
Amendments
5
Section 4.04.
Successors
5
Section 4.05.
Notices
5
Section 4.06.
Termination
5
Section 4.07.
Counterparts
6
Section 4.08.
Limitation of Liability of Owner Trustee
6
Section 4.09.
Communications with Rating Agencies
6








--------------------------------------------------------------------------------

CONTROL AGREEMENT
This Control Agreement, dated as of October 13, 2016 (this “Agreement”), is
among BMW Auto Leasing LLC (the “Transferor”), BMW Vehicle Lease Trust 2016-2,
as initial secured party (the “Initial-Secured Party”), Citibank, N.A., not in
its individual capacity but solely as indenture trustee (in such capacity, the
“Indenture Trustee”) and as assignee secured party (in such capacity, the
“Assignee-Secured Party”), and Citibank, N.A., as securities intermediary (the
“Securities Intermediary”).
RECITALS
WHEREAS, pursuant to the Trust Agreement, the Transferor has granted to the
Initial-Secured Party a security interest in investment property consisting of
the Reserve Fund, related Security Entitlements and the financial assets and
other investment property from time to time included therein to secure payment
of the Secured Obligations.
WHEREAS, the Initial-Secured Party has pledged and assigned its rights in the
Reserve Fund to the Assignee-Secured Party pursuant to the Indenture to secure
payment of the Notes;
WHEREAS, pursuant to the Indenture, on the date on which the lien of the
Indenture is released, rights with respect to the Reserve Fund shall be
transferred back to the Initial-Secured Party; and
WHEREAS, the parties hereto desire (i) that the security interest of the
Assignee-Secured Party be a first priority security interest perfected by
“control” pursuant to Articles Eight and Nine of the UCC and (ii) to make
provision for the perfection in a similar manner of the Initial-Secured Party’s
security interest following release of the lien of the Indenture.
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
ARTICLE ONE

DEFINITIONS
Section 1.01.      General Definitions.  Except as otherwise specified herein or
as the context may otherwise require, the following terms have the respective
meanings set forth below for all purposes of this Agreement.  Capitalized terms
that are used herein that are not otherwise defined shall have the meaning
ascribed thereto in the Indenture.
“Agreement” has the meaning set forth in the Preamble.
“Assignee-Secured Party” has the meaning set forth in the Preamble.

--------------------------------------------------------------------------------



“Entitlement Holder” means, with respect to any financial asset, a Person
identified in the records of the Securities Intermediary as the Person having a
Security Entitlement against the Securities Intermediary with respect to such
financial asset.
“Entitlement Order” means a notification directing the Securities Intermediary
to transfer or redeem a financial asset.
“Indenture” means the Indenture, dated as of October 13, 2016, between the
Initial-Secured Party and the Indenture Trustee.
“Indenture Trustee” has the meaning set forth in the Preamble.
“Initial-Secured Party” has the meaning set forth in the Preamble.
“Notes” has the meaning set forth in the Indenture.
“Person” means any individual, corporation, estate, partnership, joint venture,
association, joint stock company, trust (including any beneficiary thereof),
unincorporated organization or government or any agency or political subdivision
thereof.
“Reserve Fund” means an account in the name “Citibank, N.A., as Indenture
Trustee, BMW Vehicle Lease Trust 2016-2” established with the Securities
Intermediary pursuant to the Trust Agreement, together with any successor
accounts established pursuant to the Indenture, or after release of the lien of
the Indenture, the Trust Agreement.
“Secured Obligations” has the meaning set forth in the Trust Agreement.
“Security Entitlement” means the rights and property interest of an Entitlement
Holder with respect to a financial asset, as specified in Part 5 of Article 8 of
the UCC.
“Transferor” has the meaning set forth in the Preamble.
“Trust Agreement” means the Amended and Restated Trust Agreement, dated as of
October 13, 2016, between the Transferor and Wilmington Trust, National
Association, as owner trustee.
“UCC” means the Uniform Commercial Code as in effect in the State of New York on
the date hereof.
Section 1.02.      Incorporation of UCC by Reference.  Except as otherwise
specified herein or as the context may otherwise require, all terms used in this
Agreement not otherwise defined herein which are defined in the UCC shall have
the meanings assigned to them in the UCC.
2

--------------------------------------------------------------------------------



ARTICLE TWO

ESTABLISHMENT OF CONTROL OVER SECURITIES ACCOUNTS
Section 2.01.      Establishment of Reserve Fund.  The Securities Intermediary
hereby confirms that (i) the Reserve Fund has been established with the
Securities Intermediary, (ii) the Reserve Fund is an account to which financial
assets are or may be credited, (iii) the Securities Intermediary shall, subject
to the terms of this Agreement and the Indenture, treat the Assignee-Secured
Party as entitled to exercise the rights that comprise any financial asset
credited to the Reserve Fund, (iv) all property delivered to the Securities
Intermediary by or on behalf of the Assignee-Secured Party or the
Initial-Secured Party for deposit to the Reserve Fund will promptly be credited
to the Reserve Fund and (v) all securities or other property underlying any
financial assets credited to the Reserve Fund shall be registered in the name of
the Securities Intermediary, endorsed to the Securities Intermediary or in blank
or credited to another securities account maintained in the name of the
Securities Intermediary and in no case will any financial asset credited to the
Reserve Fund be registered in the name of the Transferor, payable to the order
of the Transferor or specially endorsed to the Transferor except to the extent
the foregoing have been specially endorsed to the Securities Intermediary or in
blank.
Section 2.02.      “Financial Assets” Election.  The Securities Intermediary
hereby agrees that each item of property (whether investment property, financial
asset, security, instrument or cash) credited to the Reserve Fund shall be
treated as a “financial asset” within the meaning of Section 8-102(a)(9) of the
UCC.
Section 2.03.      Entitlement Orders.  If at any time the Securities
Intermediary shall receive any Entitlement Order from the Assignee-Secured Party
with respect to the Reserve Fund, the Securities Intermediary shall comply with
such Entitlement Order without further consent by the Transferor, the
Initial-Secured Party or any other Person.  If at any time the Assignee-Secured
Party notifies the Securities Intermediary in writing that the lien of the
Indenture has been released, the Securities Intermediary shall thereafter comply
with Entitlement Orders with respect to the Reserve Fund from the
Initial-Secured Party without further consent by the Transferor or any other
Person.
Section 2.04.      Subordination of Lien; Waiver of Set-Off.  In the event that
the Securities Intermediary has or subsequently obtains by agreement, operation
of law or otherwise a security interest in the Reserve Fund or any Security
Entitlement credited thereto, the Securities Intermediary hereby agrees that
such security interest shall be subordinate to the security interests of the
Assignee-Secured Party and the Initial-Secured Party.  The financial assets and
other items deposited to the Reserve Fund will not be subject to deduction,
set-off, banker’s lien or any other right in favor of any Person or entity other
than the Assignee-Secured Party and, subject to the provisions hereof, the
Initial-Secured Party (except that the Securities Intermediary may set off
against amounts on deposit in the Reserve Fund (i) all amounts due to it in
respect of its customary fees and expenses for the routine maintenance and
operation of the Reserve Fund, and (ii) the face amount of any checks which have
been credited to the Reserve Fund but are subsequently returned unpaid because
of uncollected or insufficient funds).
3

--------------------------------------------------------------------------------



Section 2.05.      Notice of Adverse Claims.  Except for the claims and
interests of the Initial-Secured Party, the Assignee-Secured Party and the
Transferor in the Reserve Fund, the Securities Intermediary does not know of any
claim to, or interest in, the Reserve Fund or in any financial asset credited
thereto.  If any Person asserts any lien, encumbrance or adverse claim
(including any writ, garnishment, judgment, warrant of attachment, execution or
similar process) against the Reserve Fund or in any financial asset carried
therein, the Securities Intermediary will promptly notify the Assignee-Secured
Party, the Initial-Secured Party and the Transferor thereof.
ARTICLE THREE

REPRESENTATIONS, WARRANTIES AND COVENANTS
OF THE SECURITIES INTERMEDIARY
Section 3.01.      Representations, Warranties and Covenants of the Securities
Intermediary.  The Securities Intermediary hereby represents and warrants to the
Assignee-Secured Party, the Initial-Secured Party and the Transferor, and
covenants that:
(a)            The Reserve Fund has been established as set forth in Section
2.01 and the Reserve Fund will be maintained in the manner set forth herein
until termination of this Agreement.  The Securities Intermediary shall not
change the name or account number of the Reserve Fund without the prior written
consent of the Assignee-Secured Party (or, after receipt of notice pursuant to
Section 2.03 that the lien of the Indenture has been released, the
Initial-Secured Party).  The Securities Intermediary is acting hereunder in the
capacity of a “securities intermediary” within the meaning of Section
8-102(a)(14) of the UCC.
(b)            No financial asset carried in the Reserve Fund is or will be
registered in the name of the Transferor, payable to the order of the
Transferor, or specially endorsed to the Transferor, except to the extent such
financial asset has been endorsed to the Securities Intermediary or in blank.
(c)            This Agreement is the valid and legally binding obligation of the
Securities Intermediary.
(d)            The Securities Intermediary has not entered into, and until the
termination of this Agreement will not enter into, any agreement pursuant to
which it agrees to comply with Entitlement Orders of any Person other than the
Assignee-Secured Party or the Initial-Secured Party, in each case to the extent
provided in Section 2.03, with respect to the Reserve Fund.
(e)            The Securities Intermediary has not entered into any other
agreement with the Transferor, the Assignee-Secured Party or the Initial-Secured
Party purporting to limit or condition the obligation of the Securities
Intermediary to comply with Entitlement Orders as set forth in Section 2.03.
4

--------------------------------------------------------------------------------



ARTICLE FOUR

MISCELLANEOUS
Section 4.01.      Choice of Law.  This Agreement and the Reserve Fund shall be
governed by the laws of the State of New York.  Regardless of any provision in
any other agreement, for purposes of the UCC, New York shall be deemed to be the
Securities Intermediary’s jurisdiction and the Reserve Fund (as well as the
Security Entitlements related thereto) shall be governed by the laws of the
State of New York.
Section 4.02.      Conflict with other Agreements.  There are no other
agreements entered into between the Securities Intermediary in such capacity and
the Transferor with respect to the Reserve Fund.  In the event of any conflict
between this Agreement (or any portion thereof) and any other agreement now
existing or hereafter entered into, the terms of this Agreement shall prevail.
Section 4.03.      Amendments.  No amendment or modification of this Agreement
or waiver of any right hereunder shall be binding on any party hereto unless it
is in writing and is signed by all of the parties hereto.
Section 4.04.      Successors.  The terms of this Agreement shall be binding
upon, and shall inure to the benefit of, the parties hereto and their respective
corporate successors.
Section 4.05.      Notices.  All demands, notices and communications hereunder
shall be in writing and shall be deemed to have been duly given if personally
delivered at or mailed by registered mail, return receipt requested, to, in the
case of (i) the Transferor, at 300 Chestnut Ridge Road, Woodcliff Lake, NJ 07677
(telecopier no. (201) 307-9286), Attention: General Counsel, with a copy (which
shall not constitute notice) to Reed Auerbach, Esq., Morgan, Lewis & Bockius
LLP, 101 Park Avenue, New York, New York 10178; (ii) the Initial-Secured Party,
at c/o Wilmington Trust, National Association, Rodney Square North, 1100 North
Market Street, Wilmington, DE 19890, Attention: Corporate Trust Administration,
with a copy to BMW Financial Services NA, LLC, as Administrator, at 300 Chestnut
Ridge Road, Woodcliff Lake, NJ 07677 (telecopier no. (201) 307-9286), Attention:
General Counsel; (iii) the Indenture Trustee and the Assignee-Secured Party, at
388 Greenwich Street, 14th Floor, New York, NY 10013, Attention:  Citibank
Agency & Trust, BMW Vehicle Lease Trust 2016-2; and (iv) the Securities
Intermediary, at 388 Greenwich Street, 14th Floor, New York, NY 10013,
Attention:  Citibank Agency & Trust, BMW Vehicle Lease Trust 2016-2; or as to
any of such parties, at such other address as shall be designated by such party
in a written notice to the other parties.
Section 4.06.      Termination.  The rights and powers granted herein to the
Assignee-Secured Party have been granted in order to perfect its security
interest in the Reserve Fund, are powers coupled with an interest and will
neither be affected by the bankruptcy of the Transferor nor by the lapse of
time.  The obligations of the Securities Intermediary hereunder shall continue
in effect with respect to the Reserve Fund until the Assignee-Secured Party and
the Initial-Secured Party (or, after the Securities Intermediary has been
notified of the release of the lien of the Indenture pursuant to Section 2.03,
the Initial-Secured Party) have notified the Securities
5

--------------------------------------------------------------------------------



Intermediary in writing that their respective security interests under the
Indenture and the Trust Agreement have been terminated.
Section 4.07.      Counterparts.  This Agreement may be executed in any number
of counterparts, all of which shall constitute one and the same instrument, and
any party hereto may execute this Agreement by signing and delivering one or
more counterparts.
Section 4.08.      Limitation of Liability of Owner Trustee.  The parties hereto
are put on notice and hereby acknowledge and agree that (a) this Agreement is
executed and delivered by Wilmington Trust, National Association, not
individually or personally but solely as Owner Trustee of the Initial-Secured
Party, in the exercise of the powers and authority conferred and vested in it,
(b) each of the representations, undertakings and agreements herein made on the
part of the Initial-Secured Party is made and intended not as personal
representations, undertakings and agreements by Wilmington Trust, National
Association but is made and intended for the purpose of binding only the
Initial-Secured Party, (c) nothing herein contained shall be construed as
creating any liability on Wilmington Trust, National Association, individually
or personally, to perform any covenant either expressed or implied contained
herein of the Initial-Secured Party, all such liability, if any, being expressly
waived by the parties hereto and by any Person claiming by, through or under the
parties hereto, (d) Wilmington Trust, National Association has made no
investigation as to the accuracy or completeness of any representations and
warranties made by the Initial-Secured Party in this Agreement and (e) under no
circumstances shall Wilmington Trust, National Association be personally liable
for the payment of any indebtedness or expenses of the Initial-Secured Party or
be liable for the breach or failure of any obligation, representation, warranty
or covenant made or undertaken by the Initial-Secured Party under this Agreement
or any other related documents.
Section 4.09.      Communications with Rating Agencies.   If the Securities
Intermediary shall receive any written or oral communication from any Rating
Agency (or any of their respective officers, directors or employees) with
respect to the transactions contemplated hereby or under the Basic Documents or
in any way relating to the Notes, such party agrees to refrain from
communicating with such Rating Agency and to promptly (and, in any event, within
one Business Day) notify the Administrator of such communication.  Each of the
Indenture Trustee and the Securities Intermediary agree to act at the direction
of the Administrator with respect to any communication to a Rating Agency and
further agree that in no event shall such party engage in any oral communication
with respect to the transactions contemplated hereby or under the Basic
Documents or in any way relating to the Notes with any Rating Agency (or any of
their respective officers, directors or employees) without the participation of
the Administrator.
[SIGNATURE PAGE FOLLOWS]
 
 
6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 
BMW AUTO LEASING LLC,
as Transferor
 
By:      _____________________________           
            Name:
            Title:
By:      _____________________________           
            Name:
            Title:
 
BMW VEHICLE LEASE TRUST 2016-2,
as Initial-Secured Party
 
By:      Wilmington Trust, National Association, not in its individual capacity
but solely as Owner Trustee
 
By:      _____________________________           
            Name:
            Title:
 
 
CITIBANK, N.A.,
not in its individual capacity but solely as Indenture Trustee and as
Assignee-Secured Party
 
By:      _____________________________           
            Name:
            Title:
 
CITIBANK, N.A.,
as Securities Intermediary
 
By:      _____________________________           
            Name:
            Title:
 